Per Curiam:
The only decision in this case or authority for entering the judgment appealed from is the following indorsement on the complaint, signed by the justice who held the term : “ Complaint dismissed, with costs to be taxed. Judgment may be entered accordingly.”' When it was made does not appear. There was a trial of issues of fact by the court, and its decision is not in compliance with section 1022 of the Code of Civil Procedure, and no question is brought before this court for review by an appeal from the judgment entered on this decision. (Wood v. Lary, 124 N. Y. 83; Benjamin v. Allen, 7 Civ. Proc. Rep. 202.) This decision does not “ state separately the facts found and the conclusions of law,” nor does it state “ concisely the grounds upon which the issues have been decided.” The appeal should be dismissed, but as no motion has been made for that relief, without costs to either party. Either party has leave to apply at Special Term for such relief as will enable a proper decision to be filed and judgment entered.
All concurred.
Appeal dismissed, without costs to either party.